Russell, C. J.
Evidence that the defendant sold intoxicating liquor, when
the nature and the duration of his possession of the liquor is not satisfactorily explained, may authorize the inference that the liquor was kept by him for the purpose of sale. In a trial in a municipal court for the violation of an ordinance prohibiting the keeping of intoxicating liqüor on hand for illegal sale, the sufficiency of the explanation is addressed to that court. Upon the evidence in the present record, the judge of the superior court did not. err in overruling the certiorari. Rooney v. Augusta, 117 Ga. 709 (45 S. E. 72) ; Robinson v. Americas, 121 Ga. 182 (48 S. E. 924); Coggins v. Griffin, 5 Ga. App. 1 (62 S. E. 659) ; Sawyer v. Blakely, 2 Ga. App. 159 (58 S. E. 399) ; Reese v. Newnan, 120 Ga. 198 (47 S. E. 560). Judgment affirmed.

Roan, J., absent.